F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                             JUN 22 1999
                                    TENTH CIRCUIT
                                                                        PATRICK FISHER
                                                                                  Clerk

 LEWIS AARON COOK,

                Plaintiff - Appellant,                    No. 99-5041
           v.                                            N.D. Oklahoma
 SOCIAL SECURITY                                     (D.C. No. CV-98-74-J)
 ADMINISTRATION and UNITED
 STATES ATTORNEY,

                Defendants - Appellees.


                              ORDER AND JUDGMENT          *




Before ANDERSON , KELLY , and BRISCOE , Circuit Judges.




       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




       This order and judgment is not binding precedent, except under the
       *

doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Claimant Lewis Aaron Cook appeals from an order of the magistrate judge        1



which affirmed the Commissioner of Social Security’s denial of his application

for social security disability benefits. We have jurisdiction under 28 U.S.C.

§§ 636(c)(3), 1291 and 42 U.S.C. § 405(g), and we affirm.

       Mr. Cook applied for Supplemental Security Income benefits, alleging an

inability to work beginning July 1, 1995, due to headaches, pain in the left

shoulder, feet swellings, hypertension, and poor eyesight. He appeared pro se

before an administrative law judge (ALJ) in September 1996. The ALJ reviewed

the medical evidence, including a report by a consultive physician, heard

testimony, and obtained an opinion from a vocational expert. Following the

hearing, the ALJ determined that Mr. Cook has no past relevant work, and he

denied the claim at step five of the evaluation sequence.       See generally Williams

v. Bowen , 844 F.2d 748, 750-52 (10th Cir. 1988). The ALJ found that Mr. Cook

had a residual functional capacity (RFC) to perform medium work, with specified

limitations,   2
                   and that there were a significant number of jobs in the national



       Pursuant to 28 U.S.C. § 636(c)(1), the magistrate judge sat for the district
       1

court by consent of the parties.
       2
        The ALJ found that Mr. Cook could not perform any work which required
1) acute left eye vision, or 2) lifting more than 50 pounds occasionally and 25
pounds frequently, or 3) reaching overhead with his left arm. R. Doc. 1, Ex. B at
12. With regard to Mr. Cook’s vision, the ALJ noted an optometrist’s testimony
that Mr. Cook had progressive bilateral cataracts which could be fixed by surgery.
Id., Ex. B at 7.

                                              -2-
economy that he could perform. R. Doc. 1, Ex. B at 12. In reaching this

conclusion, the ALJ discounted inconsistent portions of Mr. Cook’s medical

history, and he determined that Mr. Cook’s subjective complaints of disabling

limitations and pain were not credible to the extent alleged. The Appeals Council

denied Mr. Cook’s request for review, making the ALJ’s decision the final agency

decision. Id. , Ex. A. Thereafter, Mr. Cook filed this action in the district court.

The magistrate judge affirmed the Commissioner’s denial of benefits.

      On appeal, Mr. Cook asserts that neither the ALJ, nor the Appeals Council,

nor the magistrate judge considered the evidence which he submitted to prove he

was blind.   3



.     According to the record, the ALJ received evidence of eye exam results

from September 1995 and September 1996. The 1995 exam showed uncorrected

vision of 20/40-2 for the right eye, 20/100 for the left eye, and uncorrected vision

with both eyes of 20/40-2. The 1996 exam showed corrected vision of 20/25 for

the right eye, 20/70 for the left eye. In December 1996, Mr. Cook obtained

another eye exam, which he submitted to the Appeals Council. That exam showed



      3
        Although Mr. Cook also raised issues regarding other claimed disabilities
in the district court, he raised only the issue of his vision in his opening brief to
us. While he briefly alludes to those other claims of disability in his reply brief,
his failure to raise those issues in his initial brief precludes our consideration of
them. See State Farm Fire & Cas. Co. v. Mhoon, 31 F.3d 979, 984 n.7 (10th Cir.
1994).

                                          -3-
corrected vision of 20/30 for the right eye, 20/200 for the left eye. Appellant’s

Br., Ex. at 21. At the time of the December 1996 exam, Mr. Cook’s treating

physician recommended cataract surgery for the left eye.   4
                                                               Id.

      The regulations define statutory blindness as “central visual acuity of

20/200 or less in the better eye with the use of a correcting lens.” 20 CFR

§ 416.981. Under that definition, there is no evidence to support Mr. Cook’s

claim of statutory blindness. However, pursuant to 20 CFR § 416.985, if a


      4
        In addition to the above evidence which was clearly presented to the
district court, Mr. Cook has also attached papers to his appellate brief which
document two eye surgeries and three eye exams which were performed in 1997.
According to these documents, Mr. Cook underwent surgery in February 1997 for
the removal of his left eye cataract and the implantation of an intraocular lens.
Appellant’s Br., Ex. at 17-18.     In March 1997, Mr. Cook’s follow-up eye exam
showed uncorrected left eye vision of 20/20 and corrected vision for the right eye
of 20/30 (decreased to 20/60 when glare factor was considered).       Id. , Ex. at 20.
At that time, cataract surgery was recommended for the right eye,      id. , and in May
1997, Mr. Cook underwent surgery for the removal of his right eye cataract and
implantation of an intraocular lens,    id. , Ex. at 15-16. A follow-up eye
examination in August 1997 showed 20/30 right eye vision and 20/25 left eye
vision. Id. , Ex. at 3. By November 1997, Mr. Cook’s eye examination showed
“correctable acuity” of 20/20 in both eyes.       Id. , Ex. at 13.

       While information regarding Mr. Cook’s left eye surgery was briefly
alluded to in the district court, it is unclear whether any of these documents were
actually submitted. See R. Doc. 12 at 3. In any event, the Commissioner cites to
this “new” evidence in its brief, arguing that it supports his position that Mr.
Cook failed to prove an impairment. Appellee’s Br. at 13-14. However, since
these documents were apparently not before the district court, we make note of
some of the undisputed facts found therein in order to complete the chronicle, but
we have not based our opinion on the documents. Moreover, even if we were to
specifically address these documents, we would still find no disability under the
Social Security Act.

                                           -4-
claimant does not meet the definition for statutory blindness, the Social Security

Administration “will evaluate a visual impairment the same as we evaluate other

impairments in determining disability,” and the claimant “may still be eligible for

benefits if [the Administration] find[s] that [the claimant is] disabled as defined

in §§ 416.905 through 416.907.”

      A person is disabled within the meaning of the Social Security Act if he is

unable “to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in

death or which has lasted or can be expected to last for a continuous period of not

less than 12 months.” 42 U.S.C. § 423(d)(1)(A);    see also 20 C.F.R.

§ 404.1505(a).

      In this case, Mr. Cook’s objective eye tests demonstrate that, with

correction, he had excellent vision in one eye at all relevant times. Thus, Mr.

Cook has presented no evidence that he was visually disabled for a continuous 12-

month period. Moreover, the ALJ’s limitations to RFC expressly took into

account the visual impairment which Mr. Cook experienced prior to his cataract




                                          -5-
surgery. 5 Accordingly, we conclude that the ALJ’s decision was supported by

substantial evidence and the correct legal standards were applied.

      AFFIRMED.

                                              ENTERED FOR THE COURT



                                              Stephen H. Anderson
                                              Circuit Judge




      5
        See note 2, supra. Additionally, even though Mr. Cook’s vision did briefly
deteriorate following the ALJ’s decision, the ALJ cannot award benefits based on
a possibility that a claimant’s condition may deteriorate to the point of disability
in the future. Cf. Sizemore v. Secretary of Health & Human Servs., 865 F.2d 709,
712 (6th Cir. 1988).

                                        -6-